Citation Nr: 1433549	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include radiculopathy into the legs.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1966.  Further, the record indicates that she served in the U.S. Army Reserves between 1984 and 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2012, the Veteran testified before the undersigned via a videoconference hearing at the RO.  A transcript of the hearing has been reviewed and is included in the record.      

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has been added to the record since the September 2011 Statement of the Case (SOC) in this matter, and has been reviewed pursuant to the Veteran's May 2012 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that she incurred lower back and bilateral ankle disorders during reserve service.  She contends that she fell and injured her lower back in June 1985, and injured her ankles in 1992 and 1994.  Service medical records (SMRs) included in the claims file evidence the Veteran's complaints of back and ankle injuries.  A SMR dated in June 1985 notes her complaints of a fall and injury to the lower back, while a June 1992 SMR notes her complaints of twisting and injuring her right ankle while running.  

The Board notes that the Veteran's original claims folder had been lost, and that the RO has rebuilt a certain portion of the folder.  Nevertheless, the current record indicates that relevant evidence is currently outstanding.  During her hearing before the undersigned, the Veteran indicated that treatment records from VA and from private providers is likely not included in the current claims folder.  Under such circumstances, when records were lost due to no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Further, the Veteran should be provided with VA compensation examination into her claims.  She has credibly testified that she injured her back and ankles during reserve service.  The record contains SMRs supporting her claims to back and right ankle injuries.  And the record indicates that these injuries occurred during periods of reserve service, either active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303; Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file all VA treatment records pertaining to treatment of the Veteran, to include any treatment received in Muskogee and Oklahoma City, Oklahoma, and Ft. Smith, Arkansas.  

2.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each non-VA institution from which she has received relevant medical treatment since discharge from active service in 1966.  

3.  After completion of the above, schedule the Veteran for a VA examination.  The claims folder, to include any electronic records, must be reviewed in conjunction with the examination. 

The examiner must identify any current lower back (to include radiculopathy) and ankle disorder.  If there is no current disability, the examiner must clearly so state.  For any current lower back or ankle disability identified, the examiner must comment on whether it is at least as likely as not (probability of 50 percent) that the current disorder was caused or aggravated by military service.  Please note the complaints of back and ankle pain in June 1985 and June 1992, respectively.  

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

